                                   Case 5:18-md-02834-BLF Document 335 Filed 01/09/19 Page 1 of 3


                       1   Michael A. Sherman (SBN 94783)
                           masherman@stubb salderton. com
                       2   Jeffrey F. Gersh (SBN 87124)
                           j gersh@stubbsalderton. corn
                       J   Sandeep Seth (SBN 195914)
                           sseth@stubbsalderton. com
                       4   Wesley W. Monroe (SBN 149211)
                           wmonroe@stubbsalderton. com
                       5   Stanley H. Thompson, Jr. (SBN 198825)
                           sthompson@stubbsaldeft on. com
                       6   Viviana Boero Hedrick (SBN 239359)
                           vhedri ck@stubb s alderton. com
                       7   STUBBS, ALDERTON & MARKILES, LLP
                           15260 Ventura Blvd., 20th Floor
                       8   Sherman Oaks, CA 91403
                           Telephone: (818)444-4500
                       9   Facsimile: (818) 444-4520
                      l0   Attorneys for Personal\üeb Technologieso LLC
                           and Level3 Communications, LLC
                      11   fAdditional Attorneys listed below]
                      T2                                   TINITED STATES DISTRICT COURT

                      13                                  NORTHERN DISTRICT OF CALIFORNIA

                      l4                                         SAN JOSE DIVISION

                      15    IN RE PERSONALWEB TECHNOLOGIES,                CASE NO.: 5:18-md-02834-BLF
                            LLC, ET AL., PATENT LITIGATION
                      T6
                                                                           Case No.: 5: 18-cv-007 67   -BLF
                      t7    AMAZON.COM, INC., et al.,                      DECLARATION OF KEVIN
                                                                           BERMEISTER IN SUPPORT OF
                      18                   Plaintiffs,                     PERSONALWEB TECHNOLOGIES, LLC
                                                                           AND LEVEL 3 COMMUNICATIONS,
                      T9    V                                              LLC'S OPPOSITION TO AMAZON.COM,
                                                                           INC. AND AMAZON WEB SERVICES,
                  20        PERSONALWEB TECHNOLOGIES, LLC,            Et   INC.'S MOTION FOR SUMMARY
                            &1.,
                                                                           JUDGMENT ON DECLARATORY
                  2I                                                       JUDGMENT CLAIMS AND DEFENSES
                                                                           UNDER THE CLAIM PRECLUSION AND
                  22                                                       KESSLER DOCTRINE
                            PERSONALWEB TECHNOLOGIES, LLC
                  23        and LEVEL 3 COMMUNICATIONS, LLC,
                                                                           Date:    February 7,2019
                  24                       Counterclaimants,
                                                                           Time:    2:00 PM
                                                                           Dept.:   Courtroom 3, 5th Floor
                  25
                            V.                                             Judge    Hon. Beth L. Freeman

                            AMAZON.COM, INC. and AMAZON WEB
                  26        SERVICES, INC.,                                Trial Date: March 16,2020
                  2l                       Counterdefendants.
                  28


                           DECLARATION OF KEVIN BERMEISTER                                 CASE NO: 5: 18-md-02834-BLF'
                           ISO PWEB'S OPPOSITION TO AMAZON'S                                CASE NO: 5: 18-cv-00767-BLF
4417-92684420,V, 'l
                           MSJ UNDER CP AND KESSLER DOCTRINE
        Case 5:18-md-02834-BLF Document 335 Filed 01/09/19 Page 2 of 3




 1       I, Kevin Bermeister, declare as follows:

 2           l.     My name is Kevin Bermeister. I am over the age of l8 and competent to make this

 3   declaration. I reside in Sydney, Australia, and have personal knowledge of the matters set fofth

 4   below. If called    as a witness I   would and could competently testify thereto.

 5          2.      I am the Non-Executive Chairman of PersonalWeb Technologies, LLC

 6   ("PersonalWeb") and was so during litigation of PersonalWeb Technologies LLC and Level 3

 7   Comntunications v. Amazon.cont, Inc, el al.,Case No. 6:11-cv-00658, in the Eastern District             of
 8   Texas ("the Texas Action"). In that capacity I had the authority to make decisions for PersonalWeb

 9   in connection with the Texas Action.

10          3.      In an earlier declaration I gave in this case (Docket number 37-1, dafed March 23,

1l   2018), I provided some background on the transactions and business activities associated with and

12   relating to the "True-Names" patent family for how data could be more efficiently transmitted over

13   the Internet, as well as PersonalWeb's acquisition of the "True-Names" patent family in 201l.

t4          4.      In initiating the Texas Action in late 2011 and throughout its prosecution, I

15   understood thatit only accused the Multipart Upload functionality       of Amazon    Web Service's Simple

t6   Storage Service ("S3") system.       I also had understood from publicly available materials that   a

l7   content-based value called an ETag could be used during the Multipart Upload process to verify that

l8   a part did not get corrupted during the upload process and could be used      to finalize the assembly of
19   the uploaded parts into an object for storage and retrieval on 53. I was not aware at the time of the

20   Texas Action that there were 33 website operator customers who were using ETags for an entirely

21   different purpose of controlling browser caches by directing browsers to use conditional HTTP GET

22   requests containing content-based ETags in order to instruct the browsers when they were authorized

ZJ   to reuse previously cached content or when they must get newly authorized content in rendering the

24   website operator'   s webpages.

25          5.      The Texas Action ended with a stipulation of dismissal in June, 2014. During the

26   Texas Action PersonalWeb had accused Amazon of            inf ingement through   its Multipart Upload

27   system. As the Texas Action progressed        I learned that the economic activity associated with the
28   Multipart Upload meant that the potential damages that could be obtained for patent infringement



     DECLARATION OF KEVIN BERMEISTER                                            CASE NO: 5: l8-md-02834-BLF
     ISO PWEB'S OPPOSITION TO AMAZON'S                                           CASE NO: 5: l8-cv-00767-BLF
     MSJ UNDER CP AND KESSLER DOCTRINE
        Case 5:18-md-02834-BLF Document 335 Filed 01/09/19 Page 3 of 3




 1   did not warrant the expense of trial. I made the business decision to agree to dismiss the existing

 2   inf ingemelrt claims for Multipart Upload. In making that business decision in no way did I concede
 a
 J   that PersonalWeb was agreeing to or acknowledging (a) non-infringement of the Amazon Multipart

 4   Upload feature or non-infringement of any other aspect of any other featul'e associated with 53, or

 5   (b) invalidity of the subject patents.

 6           6.      I also made the business decision to dismiss Dropbox, Inc., originally named as a co-

 7   defendant with Amazon in the Texas Action, when      I   learned that Dropbox did not use Multipart

 8   Upload.

 9           I declare under penalty of perjury under the laws of the United States of America that the

10   foregoing is true and correct.

11          Executed on January 9,2019 in Sydney, Australia.

I2
13

l4
                                                                             Bermeister
15

l6
17

18

T9

20

2t
22

23

24

25

26

27
28



     ISO P\ryEB'S OPPOSITION TO AMAZON'S                                      CASE NOI5IiT-õI-ÕO7O7.NÍF
     MSJ UNDER CP AND KESSLER DOCTRINE
